Citation Nr: 9909281	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-29 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for headaches, to 
include as secondary to other service-connected disorders.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a shrapnel wound of 
the face.

6.  Entitlement to service connection for a shrapnel wound of 
the left hand.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left leg.

10.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the right hand.

11.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right knee, with degenerative 
changes, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 10 
percent disabling.

13.  Entitlement to an increased rating for a tender scar of 
the right lower leg, currently evaluated as 10 percent 
disabling.

14.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right leg, currently evaluated as 
20 percent disabling.

15.  A determination of the propriety of the initial 
disability rating of 30 percent assigned to the veteran's 
service-connected PTSD.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran filed timely appeals to these adverse 
determinations.

The Board notes that in a substantive appeal received by VA 
in May 1998, the veteran raised the issue of entitlement to a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities.  As 
this issue has not been developed or certified for appellate 
review, it is hereby referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  There is no competent evidence which indicates that the 
veteran currently suffers from a left knee disorder.

3.  There is no competent evidence which indicates that the 
veteran currently suffers from a neck disorder.

4.  There is no competent evidence which indicates that the 
veteran's current headaches are etiologically related to 
service or to a service-connected disorder.

5.  There is no competent evidence which indicates that the 
veteran currently suffers from a right shoulder disorder.

6.  There is no competent evidence which indicates that the 
veteran currently suffers from a shrapnel wound of the face.

7.  There is no competent evidence which indicates that the 
veteran currently suffers from a shrapnel wound of the left 
hand.

8.  The veteran's hearing loss is not related to service.

9.  The veteran's tinnitus is not related to service.

10.  The veteran's residuals of a shell fragment wound of the 
left leg are currently manifested by several small, well-
healed scars, which do not limit the functioning of the leg.

11.  The veteran's residuals of a shell fragment wound of the 
right hand are currently manifested by well-healed scars on 
the palm and fingers, which do not limit the functioning of 
the hand.

12.  The veteran's residuals of a shell fragment wound of the 
right knee, with degenerative changes, are currently 
manifested by mild degenerative joint disease, with slightly 
limited flexion of the leg.

13.  The veteran's degenerative disc disease of the lumbar 
spine is currently manifested by slightly limited lumbar 
spine motion.

14.  The veteran's scar of the right lower leg is tender on 
palpation, with no other symptomatology, and does not affect 
the functioning of the right leg.

15.  The veteran's residuals of a shell fragment wound of the 
right leg are currently manifested by a moderately severe 
impairment of the peroneal muscle of the lower leg, causing a 
limp, foot drop, stiffness, and pain.

16.  The veteran's PTSD is manifested by irritability, self-
isolation, sleeplessness, flashbacks, and an exaggerated 
startle response, but the veteran is generally able to 
function adequately both socially and on the job.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for a left 
knee disorder, a neck disorder, headaches, to include as 
secondary to other service-connected disorders, a right 
shoulder disorder, a shrapnel wound of the face, and a 
shrapnel wound of the left hand are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's hearing loss and tinnitus were not incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

3.  The schedular criteria for a compensable rating for the 
veteran's residuals of a shell fragment wound of the left leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic Code 7805 
(1998).

4.  The schedular criteria for a compensable rating for the 
veteran's residuals of a shell fragment wound of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic 
Code 7805 (1998).

5.  The schedular criteria for a rating in excess of 10 
percent for the veteran's residuals of a shell fragment wound 
of the right knee, with degenerative changes, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (1998).

6.  The schedular criteria for a rating in excess of 10 
percent for the veteran's degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic 
Code 5293 (1998).

7.  The schedular criteria for a rating in excess of 10 
percent for a tender scar of the right lower leg have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
3.321, 4.1-4.3, 4.7, 4.118, Diagnostic Code 7804 (1998).

8.  The schedular criteria for a rating in excess of 20 
percent for residuals of a shell fragment wound of the right 
leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.73, Diagnostic 
Code 5312 (1998).

9.  The schedular criteria for a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.132, Diagnostic 
Code 9411 (1996, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that the veteran has 
listed "entitlement to an adequate reasons and bases" as an 
issue on several of his substantive appeals.  The issue of 
entitlement to adequate reasons and bases is an ancillary 
issue to the veteran's underlying claims for service 
connection, increased ratings, and the propriety of the 
initial rating assigned, and is not a separately appealable 
issue.  The adequacy of the of the reasons and bases of the 
decision denying a benefit may be contested only as part of 
an appeal on the merits of the decision rendered on the 
primary issue.

Similarly, the veteran has listed "entitlement to an 
advisory independent medical opinion" as an issue on several 
of his substantive appeals, apparently in connection with the 
various service connection issues on appeal.  In this regard, 
the relevant VA regulation states that "A determination that 
an independent medical opinion is not warranted may be 
contested only as part of an appeal on the merits of the 
decision rendered on the primary issue by the agency of 
original jurisdiction."  38 C.F.R. § 3.328.  As such, 
entitlement to an advisory medical opinion is not an 
appealable issue.
I.  Service Connection Claims

A.  Service Connection for a Left Knee Disorder, a Neck 
Disorder, Headaches, a Right Shoulder Disorder, and Shrapnel 
Wounds of the Face and Left Hand

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court of Veterans Appeals' case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage., 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

1).  Left Knee Disorder

Evidence relevant to the veteran's claim for service 
connection for a left knee disorder includes his service 
medical records, which are negative for any reported 
complaint or diagnosis of, or treatment for, a left knee 
disorder.  The Board notes that these records do show that 
the veteran sustained a shell fragment wound to the left 
lower leg, for which he has already been service connected.

Relevant post-service evidence includes the report of a VA 
examination conducted in March 1971.  A special orthopedic 
examination revealed the left knee to be "within normal 
limits."  X-rays revealed a "normal left knee."  The 
examiner did not diagnose a left knee disorder.

In February 1996, the veteran underwent a VA joints 
examination.  At that time, examination of the left knee 
revealed no swelling or deformity.  X-rays showed a "normal 
left knee."  The examiner concluded that the left knee joint 
was "essentially normal."

In December 1996, the veteran underwent a VA hand, thumb, and 
fingers examination.  At that time, the examiner specifically 
noted that the veteran "has no left knee complaints."  In 
addition, x-rays of the left knee were normal.  No diagnosis 
of any left knee problems was rendered.

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with a current left knee disorder.  As a well-
grounded claim requires medical evidence of a current 
disability, the veteran's claim for service connection for a 
left knee disorder must be denied as not well grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

2).  Neck Disorder

Evidence relevant to the veteran's claim for service 
connection for a neck disorder includes his service medical 
records, which are negative for any reported complaint or 
diagnosis of, or treatment for, a neck disorder, save for a 
single complaint of diarrhea, a stiff neck, body aches, 
headaches, and vomiting in February 1970.  The diagnosis at 
that time was infectious diarrhea.

Relevant post-service evidence includes the report of a VA 
examination conducted in March 1971.  Examination of the 
veteran's neck at that time revealed it to be supple, with 
good carotid pulses with no bruit.  No abnormalities were 
noted, and no diagnosis of any neck disorder was rendered.

The only other medical evidence relevant to this claim is the 
report of a VA hand, thumb, and fingers examination conducted 
in December 1996.  At the time of this examination, the 
veteran stated that he had suffered from constant neck 
stiffness since the time of an inservice mine explosion 
injury in 1970.  No findings relating to any neck disorder 
were made, and no relevant diagnosis was rendered.  However, 
in the section of the examination report entitled 
"remarks," the examiner stated that the veteran's "back 
injury and the neck injury and their aches are the result of 
the mine explosion injury in Vietnam."

A review of the claims file reveals no medical evidence that 
the veteran currently suffers from a current neck disorder.  
The only medical evidence which purports to establish the 
current presence of a neck disorder is the statement by the 
VA examiner in December 1996.  Although the report states 
that the veteran's neck injury and its aches are related to 
the mine explosion in Vietnam, this statement simply assumes 
the current existence of a neck disorder, as subjectively 
reported by the veteran.  The examiner made no clinical 
findings of any neck disorder, and a neck disorder was not 
diagnosed.  Furthermore, the examiner offered no evidence to 
support the conclusion that the veteran suffered from a neck 
disorder.  

Furthermore, even assuming the presence of a current neck 
disorder, the opinion is based entirely on a history related 
by the veteran and can be no better than the facts alleged by 
him.  Elkins v. Brown, 5 Vet.App. 474, 478 (1993); Reonal v. 
Brown, 5 Vet.App. 458, 460-61 (1993); Swann v. Brown, 
5 Vet.App. 229, 233 (1993).  A rejection of the factual 
predicate necessarily involves a rejection of the etiological 
opinion based on that predicate.  As the discussion above 
indicates, the medical evidence contained in the veteran's 
claims file, including extensive service medical records 
regarding the treatment provided for injuries sustained in 
the inservice mine explosion, is entirely devoid of any 
indication that the veteran suffered any neck injury while in 
service.  Therefore, the etiological relationship between the 
neck injury allegedly incurred while in service and the 
veteran's current complaints of neck stiffness may be 
characterized as a general conclusion based on a history 
furnished by the veteran that is unsupported by clinical 
evidence and which, in addition, does not account for the 
possible effects of any post-service injuries.  Black v. 
Brown, 5 Vet.App. 177, 180 (1993).

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with a neck disorder.  As a well-grounded 
claim requires medical evidence of a current disability, the 
veteran's claim for service connection for a left ear 
disorder must be denied as not well grounded.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).
3).  Headaches, to Include as Secondary to Other Service-
Connected Disorders

The Board notes that the veteran has claimed entitlement to 
service connection for headaches as both directly related to 
service and as secondary to other service-connected 
disabilities.  In this regard, the Board notes that while 
service connection is available for those current disorders 
which were incurred in or aggravated by service, service 
connection may also be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Additional disability resulting from the aggravation 
of a nonservice-connected condition is also compensable under 
3.310(a).  Allen v. Brown, 7 Vet.App. 429, 448 (1995) (en 
banc).

Evidence relevant to the veteran's claim for service 
connection for headaches includes his service medical 
records, which are negative for any reported complaint or 
diagnosis of, or treatment for, headaches, save for a single 
complaint of diarrhea, a stiff neck, body aches, headaches, 
and vomiting in February 1970.  The diagnosis at that time 
was infectious diarrhea.

Relevant post-service evidence includes the report of a VA 
examination conducted in March 1971, which did not note any 
complaints, findings, or diagnosis related to headaches.

Also of record is an outpatient treatment note dated in 
February 1985 from Plum Creek Medical Group, a private health 
care facility.  At that time, the veteran was presented with 
complaints of headaches and flashing before his eyes for the 
previous 3 weeks, following a slip on some ice in which he 
hit his head.  Examination was normal.  The examiner 
recommended the use of aspirin or Tylenol, and advised the 
veteran that the symptoms would disappear with the passage of 
time.

In February 1996, the veteran underwent a VA examination for 
diseases and injuries of the brain.  At that time, the 
veteran reported a history of having been involved in a mine 
explosion at which time he was knocked unconscious.  However, 
he stated that he recovered fully, and had no subsequent 
history of seizures or weakness in any part of the body.  He 
did state that he had a concussion at the time of the 
explosion.  Physical examination revealed no neurological 
deficit, including the cranial and peripheral nerves.  No 
psychiatric problems were apparent.  The examiner diagnosed 
no residual problem with the brain from the concussion.

In December 1996, the veteran underwent a VA hand, thumb, and 
fingers examination.  At that time, he stated that after the 
inservice mine explosion, he had experienced off-and-on 
headaches which began in the back of his head and spread 
forward to the front.  They were reportedly in the form of 
tightness or muscle spasms lasting anywhere from 2 to 3 hours 
to 2 to 3 days.  No precipitating event was noted.  No 
findings relating to this complaint were recorded.  The 
examiner diagnosed a history of headaches secondary to mine 
explosion.  

In view of the conflict between the conclusion by the VA 
examiner who conducted the February 1996 examination, who 
diagnosed no residual problem with the brain from the 
inservice concussion, and the conclusion by the VA examiner 
who conducted the December 1996 examination that the veteran 
had a history of headaches secondary to the mine explosion, 
the RO requested an expert medical opinion regarding the 
etiology of, among other things, the veteran's headaches.  In 
September 1997, VA received a medical opinion from Jan C. 
Weber, M.D., a neurologist at Platte Valley Medical Group, 
P.C., a private health care organization.  After noting that 
he had reviewed the veteran's claims file, Dr. Weber offered 
the following conclusion:

In reviewing the records, I think that 
there is no question that [the veteran] 
did sustain an injury of his legs and 
hand when he was in the mine explosion, 
but there really were not any initial 
questions about headaches, memory loss or 
depression or back pain related to the 
original injury... In addition, his 
headaches are unlikely to be related to 
the closed head injury that he had in 
1970.  I do not believe that he started 
having headaches until the last few 
years.  It is possible that a 
psychological condition could start to be 
more of a problem through the years and 
that as such this could contribute to the 
headaches.  According to [the VA 
examiner's] report of December 1996, [the 
veteran] said that his headaches were 
secondary to the mine explosion, but I 
looked back at the original notes of 1971 
and I do not see any complaints of 
headaches at that time.

Dr. Weber summed up his opinion by stating that "In summary, 
I do not believe that [the veteran's] headaches are related 
to his traumatic injury."

A review of this evidence reveals that while the veteran 
clearly suffers from headaches, there is no competent medical 
evidence which links this disorder to service or to a 
service-connected disability.  The only opinion which tends 
to favor the veteran's assertion of inservice incurrence is 
the December 1996 statement by a VA examiner who diagnosed a 
"history of" headaches secondary to the inservice mine 
explosion.  This statement is inadequate to provide the 
required nexus to service for two reasons.  First, this 
notation appears to merely reflect a recordation of 
historical information of onset relayed by the veteran, 
rather than indicating a medical opinion relating current 
headaches to the explosion, as no findings relating to 
headaches were offered by the examiner, and the diagnosis was 
termed a "history" of headaches.  Furthermore, this 
reported history is not supported by the other evidence of 
record, since, as noted above, the veteran's service medical 
records themselves are entirely negative for contemporaneous 
complaints or diagnoses of, or treatment for, headaches, 
either at the time of the mine explosion or at anytime 
thereafter.  In any case, "evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

In addition, the examiner who offered the September 1997 
opinion, Dr. Weber, specifically discounted the December 1996 
VA examiner's statement, since a review of the "original 
notes of 1971" failed to disclose any complaints of 
headaches at that time.

Similarly, this statement is the only one which addresses the 
issue of possible secondary service connection.  
Specifically, the examiner stated that it was "possible" 
that a psychological condition "could contribute" to the 
veteran's headaches.  In this regard, the Board notes that 
the Court has held that where a physician is unable to 
provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet.App. 237, 241 
(1993), citing Sklar v. Brown, 5 Vet.App. 140, 145-46 (1993), 
Kates v. Brown, 5 Vet.App. 93, 95 (1993), and Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-611 (1992); see also Dyess v. 
Derwinski, 1 Vet.App. 448, 453-54 (1991).  Thus, in this 
case, the Board finds that the examiner's indefinite, 
equivocal opinion regarding a "possible" relationship lacks 
the degree of certainty required to establish a valid nexus 
between the two disorders. 

The Board has considered the veteran's own contentions, as 
set forth in various correspondence sent to VA, stating his 
belief that his current headaches are related to the 
inservice mine explosion or, alternatively, stem from other 
service-connected disorders.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his headaches.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet.App. 379, 
384 (1995), citing Grottveit, in which the Court of Veterans 
Appeals held that an appellant does not meet his or her 
burden of presenting evidence of a well-grounded claim where 
the determinative issue involves medical causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that his current headaches are 
related to the mine explosion sustained while in the 
military, or to other service-connected disorders, cannot be 
accepted as competent evidence, and the claim must be denied 
as not well grounded.

As a final note, the Board observes that the fact that the RO 
requested a special examination to determine the etiology of 
the veteran's claimed headaches does not mean that the claim 
was well grounded.  See Slater v. Brown, 9 Vet. App. 240 
(1996) (explaining that although certain exceptions have been 
provided by VA to excuse a claimant from the need to submit 
evidence fulfilling all of the requirements for a well-
grounded claim, this does not mean that any claimant who does 
not fulfill these requirements is entitled to the duty to 
assist).

4).  Right Shoulder Disorder

Evidence relevant to the veteran's claim for service 
connection for a right shoulder disorder includes his service 
medical records, which are negative for any reported 
complaint or diagnosis of, or treatment for, a right shoulder 
disorder.

Relevant post-service evidence includes the report of a VA 
examination conducted in March 1971.  At that time, a 
thorough orthopedic examination was conducted, and no 
complaints, findings, or diagnoses related to a right 
shoulder disorder were recorded.

In December 1996, the veteran underwent a VA hand, thumb, and 
fingers examination.  At that time, no complaints of a right 
shoulder disorder were recorded, and the examiner made no 
clinical findings relating to the veteran's right shoulder.  
Furthermore, x-rays of the veteran's right shoulder were 
normal.  The examiner diagnosed a normal right shoulder by x-
ray.

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with a right shoulder disorder.  As a well-
grounded claim requires medical evidence of a current 
disability, the veteran's claim for service connection for a 
right shoulder disorder must be denied as not well grounded.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

5).  Shrapnel Wound of the Face

Evidence relevant to the veteran's claim for service 
connection for a shrapnel wound of the face includes his 
service medical records, which are negative for any reported 
complaint or diagnosis of, or treatment for, a shrapnel wound 
of the face.

Relevant post-service evidence includes the report of a VA 
examination conducted in March 1971.  At that time, a 
clinical examination of the veteran's head, face, and neck 
did not reveal the presence of any shrapnel wounds to the 
face, or any other facial abnormality.  No diagnosis related 
to the veteran's face was rendered.

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with shrapnel wounds to the face.  As a well-
grounded claim requires medical evidence of a current 
disability, the veteran's claim for service connection for a 
shrapnel wound of the face must be denied as not well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

6).  Shrapnel Wound of the Left Hand

Evidence relevant to the veteran's claim for service 
connection for a shrapnel wound of the left hand includes his 
service medical records, which are negative for any reported 
complaint or diagnosis of, or treatment for, a shrapnel wound 
of the left hand.

Relevant post-service evidence includes the report of a VA 
examination conducted in March 1971. At that time, a thorough 
orthopedic examination was conducted, and no complaints, 
findings, or diagnoses related to a shrapnel wound of the 
left hand were recorded.

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with a shrapnel wound of the left hand.  As a 
well-grounded claim requires medical evidence of a current 
disability, the veteran's claim for service connection for a 
shrapnel wound of the left hand must be denied as not well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

7).  Conclusion 

Therefore, given the lack of competent evidence that his 
claims are plausible, the Board determines that the veteran 
has not met his initial burden of submitting evidence 
sufficient to establish that his claims for service 
connection a left knee disorder, a neck disorder, headaches, 
a right shoulder disorder, a shrapnel wound of the face, and 
a shrapnel wound of the left hand are well grounded, and the 
claims must be denied on that basis.  As the duty to assist 
is not triggered here by the submission of well-grounded 
claims, the Board finds that VA has no obligation to further 
develop the veteran's claims.  See Epps, supra; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

As a final matter, the Board acknowledges that the veteran, 
through his representative, has requested that the RO provide 
new VA examinations which provide opinions regarding whether 
the claimed disabilities are service connected. However, as 
the veteran has not presented well grounded claims, the duty 
to assist the veteran, to include additional VA compensation 
examinations, does not arise.  See Slater v. Brown, 9 Vet. 
App. 240 (1996); Franzen v. Brown, 9 Vet. App. 235 (1996).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1998 (hereinafter, the "Court") has held that only a 
person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).

B.  Hearing Loss and Tinnitus

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for hearing loss and tinnitus 
are plausible or capable of substantiation and are thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Evidence relevant to the veteran's claims for service 
connection for hearing loss and tinnitus includes his service 
medical records, which are negative for any reported 
complaint or diagnosis of, or treatment for, hearing loss or 
tinnitus.

Relevant post-service evidence includes the report of a VA 
examination conducted in March 1971.  At that time, the 
veteran did not complain of any hearing loss or tinnitus, and 
clinical findings relating to the ears were normal.  The 
examiner found "[n]o gross hearing loss noted."

Also of record is the report of a VA examination conducted in 
June 1996.  At that time, the veteran completed a 
questionnaire in which he stated that he thought his tinnitus 
started after he stepped on a land mine in Vietnam.  He also 
reported to the examiner that he experienced periodic 
tinnitus in his right ear, which had been present for many 
years.  The results of audiometric testing revealed the 
veteran's hearing to be within normal limits except for mild 
sensorineural hearing loss at 4,000 Hertz in the left ear.  
The examiner concluded that the veteran's hearing loss and 
tinnitus "may be the result of the acoustic trauma from 
explosion of the land mine."  

In December 1996, the veteran again underwent a VA 
audiological examination.  At that time, the veteran 
complained of mild episodic nonpulsatile tinnitus since the 
time of the 1970 land mine explosion.  He stated that he had 
had no major problems with hearing loss, but did complain of 
some very occasional reduced auditory discrimination in 
crowded rooms.  The examiner diagnosed tinnitus, most likely 
due to high frequency hearing loss, and recommended the 
correlation of the recent audiogram with that obtained at 
discharge from the service.

As a result of this recommendation, in July 1997 the 
veteran's records were reviewed by an ear, nose, and throat 
specialist.  This physician stated the following:

I reviewed his separation physical 
examination where his audiometric 
thresholds were completely within normal 
limits.  Though he has a history of 
acoustic trauma while serving on active 
duty, his separation physical being 
normal would seem to rule out service 
connected sensory hearing loss.  
Audiometric testing 6-10-96 confirms 
predominantly high frequency hearing loss 
at 4000 cycles per second range.  This 
most likely is the cause of his tinnitus 
but once again, by virtue of the fact 
that his separation physical was normal, 
[I] do not think that this patient's 
hearing loss is secondary to any acoustic 
trauma suffered while on active duty.

The Board finds that this July 1997 VA examiner's opinion is 
more probative and persuasive than June 1996 VA examiner's 
statement that the veteran's hearing loss and tinnitus "may 
be" related to his inservice acoustic trauma for several 
reasons. First, the examiner who performed the June 1996 
examination merely stated that the veteran's hearing loss and 
tinnitus "may be" related to his inservice acoustic trauma, 
and thus couched his opinion in indefinite and speculative 
terms, while the examiner who rendered the July 1997 opinion 
was unequivocal in his or her opinion that there was no 
relationship.

Second, there is no evidence that the June 1996 examiner 
based his or her opinion on a review of the medical evidence.  
On the contrary, it appears that he or she based the opinion 
solely on the veteran's own reported history, which, as noted 
above, is inconsistent with the medical evidence.  On the 
other hand, the July 1997 examiner clearly stated that he or 
she formed an opinion only after reviewing the medical 
evidence, including both service and post-service 
audiological reports. 

Third, the examiner who performed the June 1996 VA 
examination did not offer any support for the conclusion that 
the veteran's hearing loss and tinnitus might be related to 
the inservice trauma.  By contrast, the July 1997 VA examiner 
specifically and thoroughly addressed the issue of the 
etiology of the veteran's audiological problems, specifically 
noting that he or she had formed the opinion after reviewing 
all prior medical evidence in the veteran's claims file, 
including the actual service medical records and audiometric 
results at discharge, which showed normal hearing acuity, as 
well as the opinions and statements of the June 1996 VA 
examiner, among others.

The Board has considered the veteran's assertions that his 
current hearing loss and tinnitus are related to the 
inservice mine explosion, but, as noted previously, as the 
veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
auditory disorders.  See Espiritu, 2 Vet.App. at 494-5. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for hearing loss and tinnitus.  In 
reaching these decisions the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

As a final matter, the Board observes that the veteran, 
through his representative, has also requested that the RO 
provide new VA examinations which provide opinions regarding 
whether the claimed disabilities of hearing loss and tinnitus 
are service connected.  The Board first notes that the RO did 
request, and receive, specific VA medical opinions regarding 
etiology of both of these disorders.  In any case, the 
relevant regulation provides that, where a case is well-
grounded, a VA examination will be conducted where the 
medical evidence is not adequate for rating purposes.  38 
C.F.R. § 3.326 (1998).  With regard to the adequacy of the 
audiological examinations in June 1996, December 1996, and 
July 1997, the Board notes that the reports of examination 
reflect that the VA examiner recorded the past medical 
history, noted the veteran's current complaints, conducted 
physical and audiometric examinations, and offered 
assessments which included opinions regarding inservice 
etiology.  For these reasons, the Board finds that the 
examinations are adequate for rating purposes.

II.  Increased Rating Issues

The veteran's claims for increased ratings for his service-
connected disorders are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts needed to 
adjudicate schedular evaluations of the veteran's disorders 
have been properly developed.  No further assistance to the 
veteran is required on those issues to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet.App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet.App. 625, 629 
(1992).

A.  Appeals from Denials of Increased Rating Claims

1).  Residuals of a Shell Fragment Wound of the Left Leg

Evidence relevant to the current level of severity of the 
veteran's service-connected shell fragment wound of the left 
leg includes the report of a VA scars examination conducted 
in February 1996.  At that time, it was noted that the 
veteran had several scars of the right leg, left foot, and 
right hand.  On clinical examination, the examiner found 
"[n]o limitation in movement of his limbs due to the scar 
tissue."  Final diagnosis was numerous healed barely 
noticeable scars on the left foot, causing no keloid, 
inflammation, ulcerations, or vascular compromise.

In December 1996, the veteran again underwent a VA scars 
examination.  At that time, physical examination revealed two 
scars of the left lower leg.  There was no evidence of any 
keloid formation, adherence, or herniation.  The scars on the 
left lower leg were punched out, but were not inflamed, 
swollen, depressed, or ulcerated.  The examiner specifically 
noted no limitation of functioning of the part affected.  For 
a diagnosis, the examiner referred to the examination of the 
hand, thumb, and fingers.

At the time of the VA hand, thumb, and fingers examination, 
also conducted in December 1996, no complaints related to the 
left leg were noted.  Clinical examination did not reveal any 
defects of the left lower leg, and x-rays of the left tibia 
and fibula were normal.  The examiner diagnosed a normal left 
lower leg per x-ray.

The veteran's shell fragment wound of the left lower leg has 
been evaluated as noncompensably (zero percent) disabling 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7805, pursuant to which the severity of scars is rated.  
DC 7805 states that scars are to be rated based on limitation 
of function of the part affected.  A review of the evidence 
described above reveals no evidence that the only identified 
residuals of the veteran's shell fragment wound of the left 
lower leg, i.e., small scars of the foot area, are 
symptomatic in any way, or affect the functioning of any 
part.  On the contrary, the scars have been found to be well 
healed and barely noticeable, with no keloid formation, 
inflammation, ulcerations, or vascular compromise, and have 
specifically been found not to affect the functioning of the 
left leg.  As no limitation of function is present, there is 
no basis for the assignment of a compensable evaluation.  
Thus, the Board finds that a noncompensable (zero percent) 
rating under DC 7805 is the maximum rating warranted under 
this code sections.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related DC 
sections.  The veteran is not entitled to a rating under the 
provisions of DC 7800, as his scars are not located on his 
head, face, or neck.  Similarly, his scars are not the result 
of a burn, as is contemplated by DC 7801 and DC 7802.  The 
evidence does not indicate that the veteran's scars are 
poorly nourished with repeated ulceration, as is contemplated 
by the criteria of DC 7803.  Finally, the scars have not been 
shown to be tender and painful on objective demonstration, as 
is required for an evaluation under DC 7804.  Hence, 
evaluation under another potentially applicable diagnostic 
code is not warranted.

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's residuals of a shell fragment wound of the left 
leg.  The Board would point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet.App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

 2).  Residuals of a Shell Fragment Wound of the Right Hand

Evidence relevant to the current level of severity of the 
veteran's shell fragment wound of the right hand includes a 
VA hand, thumb, and fingers examination conducted in February 
1996.  At that time, he reported that when he held something 
for a prolonged period of time, such as from 30 minutes to an 
hour, his right hand became locked in the flexed position and 
had to be unwound with the left hand.  Physical examination 
revealed a scar in the middle of the right palm, 
approximately 1/2 inch in diameter and roughly rounded in 
shape.  There was no deformity of the fingers or the thumb of 
the hand.  The range of motion in the wrist was essentially 
normal, with good grip strength in the fingers and good 
dexterity.  The examiner concluded that "[b]asically, there 
was no functional abnormality or physical abnormality apart 
from the scar right in the middle of the palm noted in this 
particular examination."  The examiner diagnosed status post 
injury to the palm of the right hand, with no obvious 
functional or physical disability.

In February 1996, the veteran also underwent a VA scars 
examination.  As noted previously, it was noted at that time 
that the veteran had several scars of the right leg, left 
foot, and right hand.  On clinical examination, the examiner 
found "[n]o limitation in movement of his limbs due to the 
scar tissue."  Final diagnosis was a noticeable scar in the 
palm of the right hand, causing no keloid, inflammation, 
ulcerations, or vascular compromise.

In December 1996, the veteran again underwent a VA scars 
examination.  At that time, physical examination revealed 
scars of the right third finger, the fourth finger adjacent, 
and the palm, but found no limitation of the hand from the 
scars.  A diagnosis was deferred to the VA hand, thumb, and 
fingers examination.

Thus, in December 1996, the veteran again underwent a VA 
hand, thumb, and fingers examination.  At that time, he 
complained that his hand tended to cramp up when he used a 
hammer, and that afterwards it was difficult to straighten it 
out.  Physical examination found no anatomical or functional 
defects of the right hand, and it was noted that the veteran 
could straighten his hand and make a fist with his hand.  His 
ability to grasp objects was normal, with good strength and 
good dexterity.  X-rays of the right hand showed an old 
healed fracture of the distal tuft of the right ring finger, 
but was otherwise normal.  The examiner diagnosed an old 
healed fracture of the distal tuft of the right ring finger.

In April 1998, the veteran underwent a VA joints examination.  
At that time, he complained of cramping in his right hand 
after using it for approximately one hour.  He also stated 
that, from time to time, after gripping with his right hand 
for a prolonged period of time, it was difficult to open his 
fingers without pulling on them.  The examiner noted that at 
present, the veteran appeared to have good grip in both 
hands, and was able to touch the tips of his fingers with his 
thumb on either hand.  Physical examination of the hands 
revealed a 11/2 inch scar on the palm of the right hand, with 
smaller scars in the palm and on the fingers of both hands.  
X-rays of the right hand revealed post-traumatic changes in 
the hand, including changes in the tuft of the distal phalanx 
of the fourth finger and an abnormality of the distal phalanx 
of the thumb.  The examiner diagnosed multiple scars on the 
fingers of both hands, and a scar on the palm of the right 
hand.

The veteran's shell fragment wound of the right hand has been 
evaluated as noncompensably (zero percent) under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805, 
pursuant to which the severity of scars is rated.  As noted 
above, DC 7805 states that scars are to be rated based on 
limitation of function of the part affected.  A review of the 
evidence described above reveals no evidence whatsoever that 
the veteran's right palm scar affects the functioning of his 
hand in any way.  On the contrary, repeated VA examinations 
have consistently found the scar itself to be well-healed and 
completely asymptomatic, causing no deformity, and no 
decrease in grip strength, dexterity, or range of motion.  
Although x-rays have shown the presence of an old healed 
fracture of the distal tuft of the right ring finger, as well 
as an apparent abnormality of the distal phalanx of the 
thumb, there is no evidence that these are symptomatic 
either.  On the contrary, examiners have specifically noted 
the presence of "no functional abnormality or physical 
abnormality" from the veteran's right hand injury, save for 
the presence of the asymptomatic scar.  As no limitation of 
function is present, there is no basis for the assignment of 
a compensable evaluation.  Thus, the Board finds that a 
noncompensable (zero percent) rating under DC 7805 is the 
maximum rating warranted under this code section.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related DC 
sections.  The veteran is not entitled to a rating under the 
provisions of DC 7800, as his scars are not located on his 
head, face, or neck.  Similarly, his scars are not the result 
of a burn, as is contemplated by DC 7801 and DC 7802.  The 
evidence does not indicate that the veteran's scars are 
poorly nourished with repeated ulceration, as is contemplated 
by the criteria of DC 7803.  Finally, the scars have not been 
shown to be tender and painful on objective demonstration, as 
is required for an evaluation under DC 7804.  Hence, 
evaluation under another potentially applicable diagnostic 
code is not warranted.

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's residuals of a shell fragment wound of the right 
hand.  The Board would again point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  As there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

3).  Residuals of a Shell Fragment Wound of the Right Knee, 
with Degenerative Changes

Evidence relevant to the current level of severity of the 
veteran's residuals of a shell fragment wound of the right 
knee include the report of a VA joints examination conducted 
in February 1996.  At that time, the veteran exhibited right 
knee flexion from 180 to 40 degrees, and full extension to 
180 degrees.  Since these readings are normally given in the 
opposite direction, i.e., with full extension being zero and 
full flexion being 140 degrees, the Board interprets these 
results to mean full extension to zero degrees and flexion to 
130 degrees.  There was no rotation, abduction or adduction.  
The veteran complained of right knee pain ever since the time 
of his injury.  Final diagnosis was an "essentially normal" 
right knee from an orthopedic/joints point of view, with no 
swelling or deformity, and an "essentially normal" joint 
from a medical point of view.

In December 1996, the veteran underwent a  VA hand, thumb, 
and fingers examination.  At that time, x-rays showed mild 
patellofemoral degenerative changes of the right knee joint, 
and the examiner rendered the same diagnosis.

In April 1998, the veteran underwent a VA joints examination.  
At that time, the examiner noted that the veteran did not 
sustain any marked injury to the right knee itself, and that 
there was no injury to the cruciate or collateral ligaments 
or any joint effusion.  Physical examination revealed no 
evidence of cartilage damage per McMurray test.  Range of 
motion testing revealed extension to zero degrees and flexion 
to 125 degrees.  X-rays revealed mild degenerative changes in 
the patella, with possibly some metallic foreign bodies in 
the soft tissue.  The examiner diagnosed degenerative changes 
of the right knee joint.

The veteran's shell fragment wound of the right knee, with 
degenerative changes, has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, DC 5010, 
pursuant to which the severity of traumatic arthritis is 
evaluated.  DC 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under DC 5003.  DC 5003, in 
turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  

Under DC 5260, pursuant to which the severity of limited leg 
flexion is rated, a noncompensable (zero percent) rating is 
warranted when flexion is limited to 60 degrees.  If it is 
limited to 45 degrees, a 10 percent rating is warranted.  If 
it is limited to 30 degrees, a 20 percent rating is 
warranted.  Finally, if it is limited to 15 degrees, a 30 
percent rating is warranted.  A review of the evidence 
detailed above reveals that the veteran has exhibited right 
knee flexion to between 125 and 130 degrees, which is well in 
excess of the degree of limitation needed for a minimum 
compensable rating under DC 5260.

In addition, the Board finds that a rating under DC 5261, 
pursuant to which the severity of limitation of leg extension 
is rated, would not result in a compensable rating, since the 
veteran has repeatedly been found to exhibit full right knee 
extension to zero degrees.

However, DC 5010 also provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected where there is, 
among other things, painful motion.  Thus, painful motion of 
a major joint caused by traumatic arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  Thus, the Board finds that the 
veteran's right knee arthritis warrants a 10 percent rating 
under DC 5010.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's residuals 
of a shell fragment wound of the right knee, with 
degenerative changes.  The Board would again point out that 
its denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  As 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

4).  Degenerative Disc Disease of the Lumbar Spine

Evidence relevant to the current level of severity of the 
veteran's degenerative disc disease of the lumbar spine 
includes the report of a VA spine examination conducted in 
February 1996.  The veteran's principal complaint was of 
lower back pain.  Range of motion testing showed forward 
flexion to 90 degrees, backward extension to 10 degrees, 
lateral flexion to the left and right to 10 to 15 degrees, 
and rotation to the left and right to 10 degrees.  The 
examiner found no objective evidence of pain on motion.  The 
examiner diagnosed mild lower back pain, possibly from the 
abnormal posture he has to make because of his right leg 
problem.

The veteran again underwent a VA spine examination in 
December 1996.  At that time, range of motion testing showed 
forward flexion to 90 degrees, backward extension to 40 
degrees, left lateral flexion to 33 degrees, right lateral 
flexion to 22 degrees, and rotation to the left and right to 
30 degrees.  There was no evidence of pain on motion.  X-rays 
showed mild degenerative disc disease at the L1-L2, and L3-L4 
disc space levels, with mild dextroscoliotic curvature of the 
lumbar spine.  Final diagnosis was deferred to the VA hand, 
thumb, and fingers examination, at which time a diagnosis of 
mild degenerative disc disease of the lumbar spine with mild 
dextroscoliosis was rendered.

In April 1998, the veteran again underwent a VA spine 
examination.  At that time, the veteran complained of 
stiffness and persistent intermittent low back pain.  
Physical examination revealed no evidence of any muscular 
atrophy or spasm.  Range of motion testing revealed forward 
flexion to 80 degrees, backward extension to 25 degrees, 
lateral flexion to the left and right to 15 degrees, and 
rotation to the left and right to 25 degrees.  X-rays showed 
mild generalized degenerative disc changes.  The examiner 
diagnosed degenerative disc disease of the lumbar spine and 
dextroscoliotic curvature of the lumbar spine.

The veteran's degenerative disc disease of the lumbar spine 
has been evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, DC 5293, pursuant to which 
the severity of intervertebral disc syndrome is evaluated.  
However, in light of the multiple diagnoses of degenerative 
disc disease, and the fact that the veteran has not been 
diagnosed with intervertebral disc syndrome, the Board 
determines that the veteran's disorder is more properly rated 
under the provisions of 38 C.F.R. § 4.71a, DC 5003, pursuant 
to which the severity of degenerative arthritis is evaluated.

DC 5003 provides that degenerative arthritis, established by 
X-ray findings, is to be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints affected.  Therefore, an analysis under DC 
5292, pursuant to which the severity of the limitation of 
motion of the lumbar spine is rated, is for application.

Under DC 5292, a 10 percent rating is warranted for slight 
limitation of lumbar spine motion.  If such limitation is 
moderate, a 20 percent rating is warranted.  Finally, if such 
limitation is severe, a 40 percent rating is warranted.

A review of the evidence detailed above reveals that the 
veteran has consistently shown slight limitation of motion of 
the lumbar spine.  This is consistent with the severity of 
the degenerative disc disease as described by examining 
radiologists and physicians, who have repeatedly 
characterized the disorder as "mild" in nature.  This level 
of severity warrants a 10 percent rating under DC 5003-5292.  
However, since the disorder does not cause moderate 
limitation of motion, a higher, 20 percent rating is not 
warranted by the evidence.

The Board has also considered the application of other, 
related codes.  However, since there is no evidence of any 
ankylosis of the spine, DC 5289 is not for application.  DC 
5295, pursuant to which the severity of lumbosacral strain is 
evaluated, is potentially for application.  However, the 
veteran does not meet the criteria for a 20 percent rating 
under this code, since the evidence has not shown the 
presence of muscle spasm on extreme forward bending, or loss 
of unilateral lateral spine motion in the standing position.  
Therefore, analysis under similar code sections would not 
result in a higher rating.

The Board acknowledges that the veteran's degenerative disc 
disease of the lumbar spine has been reported to be 
productive of pain.  However, in light of the repeated 
medical findings of "no evidence of pain on motion" by 
several examiners, the Board finds that consideration of pain 
as evidence of functional loss does not result in assignment 
of a higher evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1996); see also DeLuca v. Brown, 8 Vet.App. 202, 204-7 
(1995).  

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's 
degenerative disc disease of the lumbar spine.  The Board 
would again point out that its denial of the instant claim is 
based solely upon the provisions of the VA's Schedule for 
Rating Disabilities.  As there has been no assertion or 
showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).
5).  Scar of the Right Lower Leg

Evidence relevant to the current level of severity of the 
veteran's scar of the right lower leg includes the report of 
a VA scars examination conducted in February 1996.  At that 
time, physical examination revealed a 4-inch by 8-inch scar 
in the peroneal area of the right leg.  There was no keloid 
formation, herniation, adherence, inflammation, swelling, 
depression, or ulceration, and the vascular supply was good.  
The scar was numb, and there was no tenderness on palpation.  
There was no limitation in movement of his limbs due to the 
scar tissue.  The examiner diagnosed a healed scar, 4 x 8 
inches, in the shin of the right leg.

In December 1996, the veteran again underwent a VA scars 
examination.  At that time, physical examination made very 
similar findings, but did note that "[t]he right leg lower 
scar is painful or tender on palpative pressure.

The veteran's scar of the right lower leg has been evaluated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.118, DC 7804, pursuant to which the severity of 
superficial scars which are tender and painful on objective 
demonstration is evaluated.  Under this code, a 10 percent 
rating is the only, and therefore the highest, rating 
available.  Since the veteran has already been assigned the 
maximum 10 percent rating, a rating in excess of 10 percent 
under DC 7804 is not available.

The Board has therefore considered whether the veteran is 
entitled to a higher rating under the provision of other, 
related codes.  The veteran is not entitled to a rating under 
the provisions of DC 7800, as his scars are not located on 
his head, face, or neck.  Similarly, his scars are not the 
result of a burn, as is contemplated by DC 7801 and DC 7802.  
The evidence does not indicate that the veteran's scars are 
poorly nourished with repeated ulceration, as is contemplated 
by the criteria of DC 7803.  Finally, the scars have not been 
shown to limit the functioning of any part, as is required 
for an evaluation under DC 7805.  Hence, evaluation under 
another potentially applicable diagnostic code is not 
warranted.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's tender 
scar of the right lower leg.  The Board would again point out 
that its denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  As 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

6).  Residuals of a Shell Fragment Wound of the Right Leg

Evidence relevant to the current level of severity of the 
veteran's residuals of a shell fragment wound of the right 
leg includes the report of a VA muscles examination conducted 
in February 1996.  At that time, physical examination 
revealed tissue loss in the right peroneal muscle area, and a 
non-adherent scar.  There was no damage to the tendons.  
There was some foot drop present on the right leg, which 
caused the veteran to walk with a little bit of a high-
stepping gait.  Strength was not noticeably reduced, and 
there was no evidence of any pain or muscle hernia.  The 
examiner diagnosed some damage to the right peroneal muscle 
with resultant mild limping with walking.

In April 1998, the veteran again underwent a VA muscles 
examination.  At that time, the veteran complained of aching 
in the muscles of the right lower leg at the end of the day, 
and an inability to stand more than 2 to 3 hours at a time 
because of pain and discomfort in the right lower leg.  He 
also complained of stiffness in the right leg in the morning.  
The muscle group involved was noted to be the peroneal muscle 
of the lower leg, and the injury appeared to be superficial.  
There was no muscle tissue loss in this area, although the 
veteran stated that he believed there had been.  There were 
no adhesions or tendon injury.  The veteran stated that it 
was difficult to walk on his toes, and that he could not 
evert his right foot as much as the left foot.  It was noted 
that he walked with a slight limp.  The examiner diagnosed 
the following:  (1) soft tissue injury, right leg, with 
resultant loss of sensation on the upper aspect of the right 
leg; (2) status post skin grafting to right lower leg; (3) 
decreased ability to stand on toes, especially right toe; and 
(4) decreased eversion of the right foot.

The veteran's shell fragment wound of the right leg has been 
evaluated as 20 percent disabling under the provisions of 38 
C.F.R. § 4.73, DC 5312, pursuant to which the severity of 
injury to the muscles of Group XII is evaluated.  DC 5312 
states that Muscle Group XII includes those muscles 
responsible for dorsiflexion, extension of the toes, and 
stabilization of the arch.  Muscles listed as part of this 
group include the tibialis anterior, extensor digitorum 
longus, the extensor hallucis longus, and the peroneus 
tertius.  Pursuant to this code, a noncompensable (zero 
percent) rating is warranted if impairment of this muscle 
group is slight.  If it is moderate, a 10 percent rating is 
warranted.  If it is moderately severe, a 20 percent rating 
is warranted.  Finally, if the impairment is severe, a 30 
percent rating is warranted.

A review of the evidence described above reveals that the 
veteran's right leg injury is currently manifested by foot 
drop, causing a slight limp.  There is also a loss of 
sensation on the upper aspect of the right leg, and an 
asymptomatic scar.  The veteran has also subjectively 
complained of stiffness and pain, and an inability to stand 
for long periods of time due to discomfort.  Finally, he is 
unable to stand on his toes or evert the right foot as much 
as the left.  The Board finds that this symptomatology 
corresponds to no more than a moderately severe level of 
disability, and thus finds that a 20 percent rating is the 
appropriate rating in this case.  However, given the lack of 
evidence of any loss of strength, tendon injuries, muscle 
hernia, or other problems causing severe disability to Muscle 
Group XII, a higher, 30 percent rating is not warranted by 
the evidence.

For the foregoing reasons, the Board finds that a 20 percent 
rating is the appropriate rating for the veteran's residuals 
of a shell fragment wound of the right leg.  The Board would 
again point out that its denial of the instant claim is based 
solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  As there has been no assertion or showing that 
the disability under consideration has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

B.  Appeal from Original Grant of Service Connection for PTSD

The veteran has also claimed entitlement to a rating in 
excess of 10 percent for his service-connected PTSD.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in May 1996.  Accordingly, his claim must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 
Fenderson v. West, No. 96-947, slip op. at 21 (U.S. Vet. App. 
Jan. 20, 1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson, slip op. at 19-21, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history").  
This obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Subsequent to the entry of his appeal of the initial rating 
assigned to his PTSD, in April 1997, the RO increased the 
evaluation for the veteran's service-connected disability to 
30 percent, effective back to the original date of claim, 
i.e., November 20, 1995.  The Board notes that in a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum available benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1993).  There is 
nothing in the record to show that the veteran expressly 
stated that he was only seeking a 30 percent rating for his 
PTSD.  Further, there is no written withdrawal of this issue 
under 38 C.F.R. § 20.204 (1998).  Therefore, the Board will 
consider the propriety of the 30 percent rating subsequently 
assigned for his PTSD as if it were the initial rating 
assigned.

Evidence relevant to the veteran's PTSD claim includes the 
report of a VA PTSD examination conducted in February 1996.  
At that time, the examiner noted that the veteran suffered 
from recurring dreams of combat, persistent and severe sleep 
pattern disturbance, and irritability with a persistent 
exaggerated startle response.  The degree of severity of his 
symptoms was said to have diminished over time, and did not 
appear to be extensively disabling, "but appeared to have 
severity that could be described as mild to moderate."  He 
noted that the veteran's PTSD was not severe enough to 
warrant treatment in a PTSD inpatient program, although it 
was felt he could benefit from counseling.  The examiner 
diagnosed PTSD, chronic, mild to moderate.

Also of record is an examination report dated in December 
1996 from the Vet Center.  At that time, the veteran's 
responses to PTSD testing showed that he was extremely likely 
to become violent if someone pushed him too far, was unable 
to get close to anyone, and had an exaggerated startle 
response.  He never felt comfortable in a crowd and had 
difficulty expressing his feelings.  He indicated that he no 
longer enjoyed the same things as he did before service, and 
did not enjoy the company of others.  No diagnosis was 
rendered.

In January 1997, the veteran again underwent a VA PTSD 
examination.  At that time, a mental status examination 
revealed him to be alert and oriented, and dressed 
appropriately.  His short-term memory was normal, and he had 
no cognitive impairment.  There was no evidence of any 
auditory or visual hallucinations or abnormal thought 
content.  He was not delusional, and exhibited no suicidal or 
homicidal ideation.  He did report experiencing some 
occasional flashbacks.  His mood was euthymic, and his 
judgment was intact.  In conclusion, the examiner stated that 
the veteran had flashbacks, an exaggerated startle response, 
and feelings of uselessness, which the veteran stated 
occurred on a weekly basis.  The examiner stated that these 
symptoms interfered with his daily function.  The examiner 
rendered a relevant Axis I diagnosis of PTSD, and a Global 
Assessment of Functioning (GAF) score of 70 was assigned.

Most recently, in April 1998 the veteran again underwent a VA 
PTSD examination.  At that time, the veteran reported a 
diminishment in interest in hobbies and feelings of 
detachment.  He stated that he tended to isolate and withdraw 
from stress, and reported ongoing irritability with mood 
shifts.  He stated that he was hypervigilant, with an 
exaggerated startle response.  He had no difficulty with 
concentration, and had adjusted to jobs since discharge.  He 
did note that he left his initial job in the insurance 
business due to his irritability, but had since gone into the 
used car business with a friend without any apparent 
difficulties.  A mental status examination revealed the 
veteran to be adequately oriented, with a moderately anxious 
affect.  There was no permanent depression, and an absence of 
any mood fluctuations during the course of the evaluation.  
Both short- and long-term memory were intact and 
satisfactory, and intelligence was above average.  There was 
no more than a mild degree of obsessive compulsive 
symptomatology.  Insight and judgment were both intact.  The 
examiner diagnosed PTSD, chronic, moderate severity, and 
assigned a GAF score of 65.

The veteran's PTSD has been evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411.  Pursuant to the rating criteria in effect at the 
time the veteran began his appeal, a 30 percent rating was 
warranted if the PTSD caused definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
have resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was warranted if 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels must have been so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating was warranted if the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms must have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent rating was warranted if the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior must have been present.  Finally, the veteran 
must have been demonstrably unable to obtain or retain 
employment.  The United States Court of Veterans Appeals 
(Court) has determined that the three criteria enumerated for 
a 100 percent rating are to be viewed separately, such that 
the veteran need only satisfy one of the three criteria in 
order to warrant the grant of a 100 percent rating.  See 
Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

As regards the criteria for the currently-assigned 30 percent 
evaluation, the VA General Counsel, in response to an 
invitation by the Court to construe the term "definite" in 
a manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed.Reg. 4752 (1994).  See also Hood v. Brown, 
4 Vet. App. 301 (1993).

A review of the evidence detailed above reveals that the 
veteran is somewhat impaired by his PTSD, as evidenced by his 
irritability, violent outbursts, poor adjustment to stress, 
self-isolation, and need to change his career once due to his 
anger.  However, objective findings have shown intact and 
normal judgment, insight, intelligence, concentration, short- 
and long-term memory, mood, and thought content, without any 
evidence of depression, hallucinations, or suicidal or 
homicidal ideation.  In addition, while the veteran 
reportedly had to change jobs due to irritability, it was 
noted that he had secured a new job and adjusted well.  The 
Board finds that this symptomatology more closely 
approximates the level of severity contemplated by a 30 
percent rating under the former provisions of DC 9411.

This level of severity is consistent with the GAF scores 
assigned to the veteran's PTSD, which have ranged from a low 
of 65 to a high of 70.  According to the GAF scale contained 
in the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), a GAF score of 65 to 70 is assigned 
when overall functioning is characterized by mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  In addition, examiners have 
consistently deemed the severity of the veteran's PTSD to be 
mild to moderate.

However, since the evidence does not show considerable 
industrial impairment due to the veteran's PTSD, an increased 
rating to 50 percent under the former criteria of DC 9411 is 
not warranted.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996). The 
new criteria for evaluating service-connected psychiatric 
disabilities is codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1. 

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  Thus, the Board will analyze the 
severity of the veteran's PTSD under the revised regulations 
as well.

Under the revised criteria for evaluating psychiatric 
disorders, a 10 percent evaluation is warranted when a mental 
disorder causes occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A review of the evidence described above reveals that the 
veteran suffers from occasional decrease in work efficiency 
due to his irritability, but has generally adjusted well, 
with normal routine behavior, self-care, and conversation.  
His mood is somewhat anxious, and he suffers from flashbacks 
and difficulty with sleep, although he has no memory loss, 
depression, or panic attacks.  He has also reported being 
suspicious around Asian people.  These symptoms more closely 
approximate the level of impairment contemplated by a 30 
percent rating under the new criteria of DC 9411.  Indeed, 
the veteran has received GAF scores ranging from 65 to 70, 
which, as noted above, is assigned for those with mild 
impairment who are "generally functioning pretty well."  
This language very closely tracks the level of severity 
described for a 30 percent rating under DC 9411, which 
contemplates some impairment "although generally functioning 
satisfactorily."

However, the veteran's symptomatology does not more closely 
approximate the level of severity contemplated by a 50 
percent rating, as there is no evidence that the veteran 
suffers from symptoms such as a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances in motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  On the contrary, 
the veteran has repeatedly been found not to suffer from 
essentially all of these symptoms.

For the foregoing reasons, the Board finds that a 30 percent 
rating is the appropriate rating for the veteran's PTSD.  The 
Board would again point out that its denial of the instant 
claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  As there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for a left knee disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a neck disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for headaches, to include as secondary to 
other service-connected disorders, is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a right shoulder disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a shrapnel wound of the face is 
denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a shrapnel wound of the left hand is 
denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Entitlement to a compensable disability rating for residuals 
of a shell fragment wound of the left leg is denied.

Entitlement to a compensable disability rating for residuals 
of a shell fragment wound of the right hand is denied. 

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right knee, with 
degenerative changes, is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.

Entitlement to a rating in excess of 10 percent for a tender 
scar of the right lower leg is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound of the right leg is denied.

The 30 percent rating initially assigned to the veteran's 
PTSD was proper, and thus entitlement to a rating in excess 
of 30 percent for PTSD is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 
- 31 -


- 1 -


